Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00776-CV

                                 Robert RODRIGUEZ,
                                       Appellant

                                            v.

                             OCWEN LOAN SERVICING,
                                    Appellee

                   From the 352nd District Court, Tarrant County, Texas
                             Trial Court No. 352-256762-11
                     The Honorable Bonnie Sudderth, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED November 20, 2013.


                                             _________________________________
                                             Catherine Stone, Chief Justice